SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of the letter filed with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires onFebruary 11, 2014. In compliance with the regulations in force, please regard the following information for the six-month period ended December 31, 2013 and 2012 as duly received: Profit for the Period 12/31/2013 12/31/2012 Attributable to: Shareholders' Equity Non-controlling interest Shareholders' Equity: Capital stock Restatement ofcapital stock Sharepremium Reserve for stock-based payments Reserve for new projects - Legal reserve Special reserve Retained earnings Purchase of additional interest in subsidiaries ) ) Non-controlling interest Total Shareholders' Equity In compliance with section o) of the Regulations above mentioned, we report that as of the closing date of the financial statements, the Company’s capital stock was ARS.126,014,050.8 divided into 1,260,140,508 registered non-endorsable common shares of ARS 0.10 par value each and entitled to 1 vote per share, as per the following detail: Shareholder Shares Interest IRSA Inversiones y Representaciones Sociedad Anónima1 95.68% Other Shareholders 4.32% 1 Includes the interest of E-Commerce. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) By: /S/ Saúl Zang Saúl Zang Responsible of relationship with the markets February 11, 2014
